EXAMINER'S AMENDMENT
Full faith and credit have been given to the search and actions of previous examiners.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Botos on 7/14/22.

The application has been amended as follows: 
In Claim 1, the respective “wherein” clauses will be amended as follows:
“wherein the inorganic layer of the first layer structure either comprises an aluminum layer on the magnet body, or comprises an aluminum layer on the magnet body and an aluminum oxide layer on the aluminum layer, 
wherein the inorganic layer of the second layer structure comprises at least one of an aluminum layer or an aluminum oxide layer, and”
In Claim 26, the respective “wherein” clauses will be amended as follows:
“wherein the inorganic layer of the first layer structure either comprises an aluminum layer on the magnet body, or comprises an aluminum layer on the magnet body and an aluminum oxide layer on the aluminum layer,  
wherein the inorganic layer of the second layer structure comprises at least one of an aluminum layer or an aluminum oxide layer, and”
Claims 16-25, 27-32 have been cancelled.

Specification:
Add following section headers to the specification: 
-On page 1, line 4, header "Background of the Invention" will be added
-On page 6, line 32, header "Summary of the Invention" will be added 
-On page 23, line 25, header "Brief Description of the Drawings" will be added
-On page 24, line 10, header "Detailed Description" will be added 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1, taken as a whole. The closest prior art of record is US 5,154,978 to Nakayama, yet it fails to teach that there a permanent magnet with a composite coating with two layers each comprising, in sequence, an aluminum layer, a linker layer on the aluminum layer, and a poly(2-chloro-p-xylylene) layer on the linker layer, wherein the coating has an aluminum oxide layers of at least 50 nm, in combination with the other limitations of claim 1. Claim 26 is allowable as it includes all limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792